DANAHER, Circuit Judge
(dissenting).
Had Teamsters Local 294 been selected as the bargaining representative, it clearly would have been authorized to enter into the security agreement before us. The Act, 29 U.S.C.A. §§ 158(a) (3) and 158(b) (2), permits such an arrangement. Radio Officers v. National Labor Relations Board, 1954, 347 U.S. 17, 40, 41, 42, 74 S.Ct. 323, 98 L.Ed. 455.
But Local 294 lost the election. The employees had a choice and they selected as their bargaining representative, Robert E. Gray. The Board certified Gray. It said he is a “labor organization” and that he might lawfully have entered into the support agreement if only he had complied with the requirements of section 159(f), (g) and (h) of the Act.1 The Company, however, stands charged with committing an unfair labor practice for entering into the agreement which the employees and their bargaining representative demanded.2
Normally, we “should affirm [the Board’s] definition if that definition does not appear too farfetched. [National] Labor [Relations] Board v. Hearst Publications, Inc., 322 U.S. 111, 130 [64 S.Ct. 851, 88 L.Ed. 1170].” National Labor Relations Board v. Coca-Cola Bottling Co., 1956, 350 U.S. 264, 269, 76 S.Ct. 383, 386, 100 L.Ed. 285. But, like my colleagues, I am not convinced by the Board’s opinion that Gray is a “labor organization” within the meaning of 29 U.S.C.A. § 152(5). I see no statutory basis for, or contributing legislative history which requires such an unnatural construction.3
*260Much of our present difficulty arises from the fact that the charge, the complaint, the hearing and the opinions of the various Board members, all involved the concept of Gray as a labor organization. The record only partially presents the picture of what the employees actually did, or sought to do. It seems to me that the employees here created their own labor organization. When this case was before the Board, 29 U.S.C.A. § 152(5) defined “labor organization” to be “any organization of any kind, or any agency or employee representation committee or plan, in which employees participate and which exists for the purpose, in whole or in part, of dealing with employers concerning grievances, labor disputes, wages, rates of pay, hours of employment, or conditions of work.”4 This employee organization falls well within the broad language of the Act. National Labor Relations Board v. Kennametal, Inc., 3 Cir., 1950, 182 F.2d 817, 19 A.L.R.2d 562; and see National Labor Relations Board v. General Shoe Corp., 6 Cir., 1951, 192 F.2d 504, certiorari denied 1952, 343 U.S. 904, 72 S.Ct. 635, 96 L.Ed. 1323.
The Wagner Act expressly declared as national policy that workers were to possess full freedom of association, self-organization, and designation of representatives 5 of their own choosing. As to such basic essentials, the Taft-Hartley Act made no substantial change.
Thus, the employees here had the right to “self-organization,” to join or not to join a labor organization, and “to bargain collectively through representatives of their own choosing, and to engage in other concerted activities for the purpose of collective bargaining or other mutual aid or protection * *
V/hat was done here precisely conforms to what the Act says are the rights of the employees. They formed a liaison committee including five stewards with employee representation from different departments and from day and night shifts. The committee met regularly, at least once a week, with Gray, receiving contract proposals for negotiation, complaints for grievance processing, and production suggestions. In turn, and as to such subjects, the committee with Gray met for conferences and discussions with management representatives. The stewards committee and Gray regularly, on the first Wednesday of each month, met with management to canvass mutual problems. The employees also elected four Trustees for fiscal supervision of Gray’s representation operations. These Trustees with the stewards constituted a joint administrative board with the chief steward as board chairman. One Trustee was elected Treasurer and another, Secretary.
The employees met to select a contract negotiation committee, and again, to consider and ratify the contract as negotiated with the company. At a general meeting, the membership voted to adopt the stewards’ recommendation that dues of $2 per month be collected and that Gray be authorized to execute a bargaining agreement as of September 23, 1957, which he did.6 That the employees exercised their section 7 rights to self-organization and engaged in furthering a plan for their mutual aid and protection is beyond doubt on this record.7 They must *261have been fully aware of the possibility that “free riders” might seek to avail themselves of the benefits of their mutual organizational effort and the agreement which had been worked out in their behalf.8 Their agreement demonstrates an awareness of the necessity for support of their program and to meet the expenses of their representation plan.
The agreement in part read:
“Provided the employee has given written authorization, the Employer agrees to deduct from the employee’s earnings a sum equal to the amount of the employee’s monthly dues and to remit the same to the Representative by the 15th day of the month following the month in which dues were deducted.
“The employee’s authorization for deduction of dues shall be in written form meeting legal requirements irrevocable for a period of one year from the date of said authorization or until the expiration of this agreement, whichever occurs sooner % ir
The check-off plan as adopted seems to comport fully with the proviso of section 302(c) (4) of the Act, 61 Stat. 157, 29 U.S.C.A. § 186(c) (4) which reads: “Provided, That the employer has received from each employee, on whose account such deductions are made, a written assignment which shall not be irrevocable for a period of more than one year, or beyond the termination date of the applicable collective agreement, whichever occurs sooner.”
We do not have the agreement as a whole before us. The Board has supplied no findings as to the background leading up to Gray’s certification. We have but scant information as to the genesis of the agreement adopted by the employees before they authorized it to be signed in their behalf by Gray.
We have no evidence that the employer here has actually discriminated against anyone.9 There is no evidence that Schultz, the charging party, has been “discouraged” from joining the Teamsters or from working in its behalf. There is no suggestion that there is any other person similarly situated. There is no evidence that any employee has been discharged. Cf. Colgate-Palmolive-Peet Co. v. National Labor Relations Board, 1949, 338 U.S. 355, 360, 70 S.Ct. 166, 94 L.Ed. 161. There is no proof of the employer’s bad faith or that it had a purpose to discriminate. Yet the employer’s purpose is deemed to be “controlling,” the Supreme Court has said. Radio Officers v. National Labor Relations Board, 1954, 347 U.S. 17, 44, 74 S.Ct. 323, 98 L.Ed. 455, and to the extent that the latter case may here be authority for Board inferences, the Board has concluded that the agreement, as such, is lawful, having in mind all factors and circumstances. There is no claim that the “labor organization” created by the employees here fails to represent the overwhelming majority of the employees who refused to select the Teamsters as their bargaining representative.
When the employees voted, and by their agreement made clear their intention, to continue to designate Gray during the certification year, they did no more than the Act itself does. Brooks v. National Labor Relations Board, 1954, 348 U.S. 96, 75 S.Ct. 176, 99 L.Ed. 125. When they voted for the check-off and approved its inclusion in their agreement, they exercised their section 7 rights to bind the minority as well as themselves. When the employees voted for and the Board certified Gray, he became bound to represent all employees in. the unit. Hughes Tool Co. v. National Labor Relations Board, 5 Cir., 1945, 147 F.2d 69, 74, 158 A.L.R. 1165. When the em, *262ployees voted to impose dues, they did so “for organization and representation purposes: to defray operating expenses, etc. (e. g., disbursements to National Labor Relations Board representation and unfair labor practice proceedings), as authorized and approved by the membership or the joint board as the case may be.” Such funds were to be disbursed from a special bank account “so far as the employees are concerned, on prior authorization by the joint board.”
The employees voted for Gray to represent the organization which they, themselves, created. To all intents and purposes their lawyer, Gray, was a part of it. That the employees’ labor organization negotiated, spoke, and acted through Gray, United States v. Ryan, 1956, 350 U.S. 299, 302, 76 S.Ct. 400, 100 L.Ed. 335, in no way detracts from the ultimate, practical fact, as I see it: The agreement was that of their own “labor organization.”
If it was, I see nothing in section 8(a) (3) or elsewhere in the Act which forbids such an agreement by an agency shop. Congress did not speak of unions as such, but of labor organizations. When Congress barred the closed shop because of certain abuses by some unions, it had no occasion to strike down maintenance or support plans of other entities which qualified as labor organizations.10 Where formerly an advance election was required to authorize a “union-shop” agreement, Congress by the Act of October 22, 1951, 65 Stat. 601, 29 U.S.C.A. § 158 (a) (3), dispensed with the necessity for such elections. It seems certain that Congress left it to the employees themselves, not only to have entered into such an agreement, but to rescind it by majority vote when an election for that purpose shall Have been instigated by the petition of 30 per centum of the employees. 29 U.S.C.A. § 159(e) (1) and (2). There is no suggestion on this record that 30 per centum of the employees or any other group has sought to rescind the agreement which my colleagues would strike down. Only by the action of the employee Schultz, a Teamster, has there been a challenge.
I have said enough to demonstrate why I think this case should be returned to the Board. I think a further hearing should be ordered that the Board may then determine whether or not the agreement here is the agreement of the “labor organization” created by these employees. If it be so found, this employer and the labor organization are bound pursuant to 29 U.S.C.A. § 185(b).
On this record, the employer should not be deemed guilty of an unfair labor practice.

. This asserted basis for the Board’s order has been, rendered moot because of the repeal provision of the Labor-Management Reporting and Disclosure Act of 1959, 73 Stat. 525, 29 U.S.C.A. § 159(f)-(h) (Supp. I, 1959).


. The Company was bound to bargain in good faith as to “wages, hours and other terms and conditions of employment.” National Labor Relations Board v. Wooster-Division of Borg-Warner Corp., 1958, 356 U.S. 342, 349, 78 S.Ct. 718, 722, 2 L.Ed.2d 823.


. We have hitherto rejected any such strained interpretation, in different factual context, to be sure, and with reference to a different section of the Act, viz.: 29 U.S.C.A. § 158(b) (4) (C). Bonnaz, Hand Embroiderers, etc. v. National Labor Relations Board, 1956, 97 U.S.App.D.C. 234, 230 F.2d 47. And see opinion of Board member Jenkins in the Grand Union Company Case, 123 N.L.R.B. 1673 (1959).


. The Labor-Management Reporting and Disclosure Act of 1959, 73 Stat. 519, in § 3(i) defines “labor organization” to mean “a labor organization engaged in an industry affecting commerce and includes any organization of any kind, any agency, or employee representation committee, group, association, or plan so engaged in ■which employees participate and which exists for the purpose, in whole or in part, of dealing with employers concerning grievances, labor disputes, wages, rates of pay, hours, or other terms or conditions of employment * * 29 U.S.C.A. § 402 (i).


. 29 U.S.C.A. § 157.


. He was bound so to act as the exclusive bargaining representative of all the employees. 29 U.S.C.A. § 159(a). Of course, he signed as an individual, but it was the agreement of the employees. Cf. United States v. Ryan, 1956, 350 U.S. 299, 302, 76 S.Ct. 400, 100 L.Ed. 335.


. Cf. National Labor Relations Board v. Drivers, Chauffeurs, Helpers, Local Un*261ion, 1960, 362 U.S. 274, 282, 80 S.Ct. 706, 4 L.Ed.2d 710.


. Congress knew of the possibility of “free riders” in such situations. Radio Officers v. National Labor Relations Board, 1954, 347 U.S. 17, 41, 74 S.Ct. 323, 98 L.Ed. 455; compare the American Seating Company Case, 98 N.L.R.B. 800 (1952).


. Cf. N. L. R. B. v. American Dredging Company, 3 Cir., 1960, 276 F.2d 286, petition for certiorari filed.


. Indeed, certifications of individuals are rare. United States v. Ryan, supra note 6, 350 U.S. at page 301, note 3, 76 S.Ct. at page 402. Is it to be assumed that privileges of employee-selected forms of labor organization are barred though not proscribed? Cf. Id., 350 U.S. at page 302, 76 S.Ct. at page 403.